             6:18-cv-00108-RAW Document 299 Filed in ED/OK on 07/07/20 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF OKLAHOMA


       AUSTIN P. BOND, as Special                    )
       Administrator of the Estate of BILLY          )
       WOODS, Deceased,                              )
                                                     )
                                    Plaintiffs,      )      Case No.: CIV-18-108-RAW
                                                     )
       vs.                                           )      Date: 7/7/2020
                                                     )
       BOARD OF COUNTY                               )      Time: 9:23 a.m. - 11:03 a.m.
       COMMISSIONERS OF MUSKOGEE                     )
       COUNTY, OKLAHOMA,                             )
                                                     )
                                    Defendants.      )


                           MINUTE SHEET - VOIR DIRE/JURY SELECTION

        Steven P. Shreder, Judge             K. Davis, Law Clerk             Reporter - K. McWhorter
                                             T. Beeson, Law Clerk            FTR Courtroom 2
                                             N. Davis, Deputy Clerk
                                             P. Bruce, Deputy Clerk


Counsel for Plaintiff: Daniel E. Smolen and Bryon D. Helm present with Plaintiff Austin P. Bond.

Counsel for Defendant: Andy A. Artus and Michael L. Carr present with Muskogee County Commissioners
Kenny Payne, Ken Doke, and Stephen Wright.


MINUTES:         Counsel and parties present. Jurors present in the courtroom. Introductions and preliminary
instructions by Court. 19 jurors sworn. Voir dire by Court and counsel. Parties pass jurors for cause. Challenges
by counsel. 8 jurors chosen to try the case. Jurors excused and directed to return at 12:15 p.m. for
commencement of the trial before Judge Ronald A. White at 12:30 p.m.. Nothing further from any party. Court
adjourned. (SPS)
